DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on April 8 and September 8, 2020, were filed after the mailing date of the Application on March 12, 2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Drawings
The drawings are objected to because multiple legends on Figure 4 are not readable due to very small font size.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Examiner’s Note
Examiner has cited particular paragraphs / columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, Examiner is not limited to Applicants' definition which is not specifically set forth in the claims.
According to MPEP Section 2111.01. IV (Plain Meaning): “To act as their own lexicographer, the applicant must clearly set forth a special definition of a claim term in the specification that differs from the plain and ordinary meaning it would otherwise possess. The specification may also include an intentional disclaimer, or disavowal, of claim scope. In both of these cases, "the inventor’s intention, as expressed in the specification, is regarded as dispositive." Phillips v. AWH Corp., 415 F.3d 1303, 1316 (Fed. Cir. 2005) (en banc). See also Starhome GmbH v. AT&T Mobility LLC, 743 F.3d 849, 857, 109 USPQ2d 1885, 1890-91 (Fed. Cir. 2014)”.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 5-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jansen (U.S. Patent Application Publication 2015/0153445A1) hereinafter “Jansen.
Regarding claim 1, Jansen teaches a multi-chip MIMO radar system comprising a plurality of chips (Jansen paragraph [0048]: “an example of a radar IC according to embodiments, which is adapted for use, both as a master IC and as a slave IC, in a multichip radar system. The radar IC 400 consists of a RF transceiver capable of generating, transmitting and receiving radar waveforms”), the MIMO radar system comprising: 
a first integrated circuit chip (chip) of the plurality of chips comprising a first plurality of transmitters and a first plurality of receivers (paragraphs [0048]-[0049]: “FIG. 4 shows an example of a radar IC according to embodiments, which is adapted for use, both as a master IC and as a slave IC, in a multichip radar system. The radar IC 400 consists of a RF transceiver capable of generating, transmitting and receiving radar waveforms.
Similar to known radar ICs, it comprises three main sections: a transmit section 410, a receive section 420 and a control and processing section 430”; paragraph [0014]: “The configurable ICs may or may not be reconfigurable. That is to say, they may be configurable as either master or slave by one or more one-time operations, such as by blowing internal fuses, and thereafter not be reconfigurable. In other embodiments, the configurable ICs may be reconfigurable, that is to say, a configurable IC may be configured in one circumstance to operate as a slave IC, and be reconfigured in another circumstance to operate as a master IC, or vice versa. In general, prior to being configured, the configurable ICs may be similar or even identical”. E.g. Master chip - Examiner’s note); and 
a second chip of the plurality of chips comprising a second plurality of transmitters and a second plurality of receivers (paragraphs [0048]-[0049]: “FIG. 4 shows an example of a radar IC according to embodiments, which is adapted for use, both as a master IC and as a slave IC, in a multichip radar system. The radar IC 400 consists of a RF transceiver capable of generating, transmitting and receiving radar waveforms.
Similar to known radar ICs, it comprises three main sections: a transmit section 410, a receive section 420 and a control and processing section 430”; paragraph [0014]: “The configurable ICs may or may not be reconfigurable. That is to say, they may be configurable as either master or slave by one or more one-time operations, such as by blowing internal fuses, and thereafter not be reconfigurable. In other embodiments, the configurable ICs may be reconfigurable, that is to say, a configurable IC may be configured in one circumstance to operate as a slave IC, and be reconfigured in another circumstance to operate as a master IC, or vice versa. In general, prior to being configured, the configurable ICs may be similar or even identical”. E.g. Slave chip - Examiner’s note); 
wherein the second chip is configured to align an internal timing clock value with respect to a time clock value of the first chip, such that the first pluralities of transmitters and receivers are respectively synchronized with the second pluralities of transmitters and receivers (Paragraph [0052]: “When the radar IC 400 does use its locally generated local oscillator signal 491, clock signal 492 and timing signal 493 it may be considered to be operating in a master mode. As will be appreciated by the skilled person familiar with master slave operation in multi-device systems, when operating in master mode, the radar IC 400 may provide its own locally generated local oscillator signal 491, clock signal 492 and clock timing signal 493 to all the other radar IC's 400 in the system, which are operating in slave mode”; paragraph [0055]: “Furthermore one radar IC is programmed or allocated to act as the master IC operating in master mode, and the other ICs as slave ICs operating in slave mode, as described above: the master IC supplies its local oscillator signal to the slave radar I Cs in the system. For this, master IC switch 471 is opened and switches 472 (shown in FIG. 4) and 473 are dosed. For the slave radar I Cs switch 471' is dosed and switches 472' (shown in FIGS. 4) and 473' are opened. Furthermore, the ADC clock signal is shared by the master IC by closing switch 477 and opening switch 478. The slave ICs use the external clock input by closing switch 478' and opening switch 477'. The transmit antennas from all slave I Cs 400' are disconnected by opening the slave IC switch or switches 480'. Note that in FIG. 5 only a single switch 480' is shown, corresponding to embodiments in which there is only a single transmit antenna. It will be appreciated that for embodiments with multiple transmit antennas, there may be more than one switch 480'”).

Regarding claim 5, Jansen teaches claimed invention as shown above for the claim 1, Jansen further teaches  the first chip is a MASTER chip and each of the other chips of the plurality of chips are SLAVE chips (paragraphs [0048]-[0049]: “FIG. 4 shows an example of a radar IC according to embodiments, which is adapted for use, both as a master IC and as a slave IC, in a multichip radar system. The radar IC 400 consists of a RF transceiver capable of generating, transmitting and receiving radar waveforms.
Similar to known radar ICs, it comprises three main sections: a transmit section 410, a receive section 420 and a control and processing section 430”; paragraph [0014]: “The configurable ICs may or may not be reconfigurable. That is to say, they may be configurable as either master or slave by one or more one-time operations, such as by blowing internal fuses, and thereafter not be reconfigurable. In other embodiments, the configurable ICs may be reconfigurable, that is to say, a configurable IC may be configured in one circumstance to operate as a slave IC, and be reconfigured in another circumstance to operate as a master IC, or vice versa. In general, prior to being configured, the configurable ICs may be similar or even identical”), such that the SLAVE chips synchronize their operations with respect to the MASTER chip (Paragraph [0052]: “When the radar IC 400 does use its locally generated local oscillator signal 491, clock signal 492 and timing signal 493 it may be considered to be operating in a master mode. As will be appreciated by the skilled person familiar with master slave operation in multi-device systems, when operating in master mode, the radar IC 400 may provide its own locally generated local oscillator signal 491, clock signal 492 and clock timing signal 493 to all the other radar IC's 400 in the system, which are operating in slave mode”).

Regarding claim 6, Jansen teaches claimed invention as shown above for the claim 1, Janson further teaches  a reference clock operable to transmit a reference clock signal that is received by the first and second chips (paragraph [0052]: ““When the radar IC 400 does use its locally generated local oscillator signal 491, clock signal 492 and timing signal 493 it may be considered to be operating in a master mode. As will be appreciated by the skilled person familiar with master slave operation in multi-device systems, when operating in master mode, the radar IC 400 may provide its own locally generated local oscillator signal 491, clock signal 492 and clock timing signal 493 to all the other radar IC's 400 in the system, which are operating in slave mode”), wherein the second chip is configured to synchronize with the first chip with respect to the reference clock signal received by the first and second chips (paragraph [0052]: ““When the radar IC 400 does use its locally generated local oscillator signal 491, clock signal 492 and timing signal 493 it may be considered to be operating in a master mode. As will be appreciated by the skilled person familiar with master slave operation in multi-device systems, when operating in master mode, the radar IC 400 may provide its own locally generated local oscillator signal 491, clock signal 492 and clock timing signal 493 to all the other radar IC's 400 in the system, which are operating in slave mode”).

Regarding claim 7, Jansen teaches claimed invention as shown above for the claim 1, Jansen further teaches the first chip comprises a reference clock operable to transmit a reference clock signal that is received by the first and second chips (paragraph [0052]: ““When the radar IC 400 does use its locally generated local oscillator signal 491, clock signal 492 and timing signal 493 it may be considered to be operating in a master mode. As will be appreciated by the skilled person familiar with master slave operation in multi-device systems, when operating in master mode, the radar IC 400 may provide its own locally generated local oscillator signal 491, clock signal 492 and clock timing signal 493 to all the other radar IC's 400 in the system, which are operating in slave mode”), and wherein the second chip is configured to synchronize with the first chip with respect to the reference clock signal received by the first and second chips (paragraph [0052]: ““When the radar IC 400 does use its locally generated local oscillator signal 491, clock signal 492 and timing signal 493 it may be considered to be operating in a master mode. As will be appreciated by the skilled person familiar with master slave operation in multi-device systems, when operating in master mode, the radar IC 400 may provide its own locally generated local oscillator signal 491, clock signal 492 and clock timing signal 493 to all the other radar IC's 400 in the system, which are operating in slave mode”).

Regarding claim 8, Jansen teaches claimed invention as shown above for the claim 1, Jansen further teaches  a first portion of the plurality of chips are used for a first scan, and wherein a second portion of the plurality of chips are used for a second scan (paragraph [0021]: “In embodiments, a different measurement range is allocated to each or the configurable ICs. In other embodiments two configurable ICs may be allocated the same (or overlapping) measurement ranges (scans - Examiner’s note). Accordingly, such embodiments may be able to provide a level of internal redundancy, in case, for instance of failure or partial failure of one IC, or to provide enhanced capability for internal error checking-for instance by two IC performing the same calculations and comparing results”).

Regarding claim 9, Jansen teaches claimed invention as shown above for the claim 1, Jansen further teaches a first portion of the plurality of chips performs a first portion of post processing of received data, and wherein a second portion of the plurality of chips performs a second portion of the post processing of the received data (paragraph [0040]: “Once the measurement data has been divided into two or more parts, each IC only processes and stores a part of the measurement range. The parts that each radar IC does not process are sent via a high speed digital interface to the other radar ICs”; paragraph [0046]: “After the data exchange phase has been completed each IC processes its own data plus the data received from other radar ICs. This post-processing step may be carried out in various ways known to the skilled person familiar with the operation of a conventional radar IC having more than one receiver antennas”).


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 2-3 are rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of De Jong et al. (U.S. Patent Application Publication 2014/0049423A1), hereinafter “De Jong”.
Regarding claim 2, Jansen teaches claimed invention as shown above for the claim 1. 
Jansen does not teach  each chip of the plurality of chips is configured to perform an intra synchronization such that all transmitters and receivers of each chip are synchronized.
De Jong teaches each chip of the plurality of chips is configured to perform an intra synchronization such that all transmitters and receivers of each chip are synchronized (De Jong paragraph [0016]: “Each transmitter 10 comprises a controllable oscillator 100 and a transmitter antenna 102 with an input coupled to controllable oscillator 100. Controllable oscillators 100 of transmitters 10 may be digital oscillators operating under control of a common clock circuit (not shown), that is oscillators that determine successive time discrete digital oscillator signal values for a series of time points defined by the clock signal, and convert these values into an analog signal. The transmitter antennas of different transmitters 10 are arranged in a spatial array. Sweep synchronizing circuit 12 has a plurality of outputs coupled to control inputs of controllable oscillator 100 of the transmitters 10”; paragraph [0018]: “In operation, sweep synchronizing circuit 12 controls controllable oscillators 100 of transmitter 10 to perform the same frequency sweeps, at mutual time offsets relative to each other. Sweep synchronizing circuit 12 controls local oscillator 142 to perform a similar sweep. In an embodiment, the sweep of one of controllable oscillators 100 may be used for local oscillator 142”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the multi-chip MIMO radar system of Jansen for each chip of the plurality of chips to be configured to perform an intra synchronization such that all transmitters and receivers of each chip are synchronized as taught by De Jong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the multi-chip MIMO radar system of Jansen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to configure each chip of the plurality of chips to perform an intra synchronization such that all transmitters and receivers of each chip are synchronized as taught by De Jong with the predictable result to “ensure that the received signal is sampled during the same time interval by all radar ICs” as needed in Jansen (paragraph [0056]).

In regards of claim 3 Jansen and De Jong teach the claimed invention as shown above for the claim 2. 
Jansen further teaches each chip of the plurality of chips comprises a local clock operable to generate a common clock signal (Jansen paragraph [0013]: “By adapting the configurable IC to use a common Local Oscillator signal, a common clock signal, and a common liming signal for determining the common sampling window, it may be provided that the down conversion and sampling be coherent between ICs, allowing for simplified data-processing”), wherein each chip is configured to divide a respective common clock signal such that each transmitter and receiver of each respective chip receives a respective sample clock signal derived from the respective common clock signal (paragraph [0015]: “In embodiments each configurable IC further comprises: a Local Oscillator generator for generating a Local Oscil1ator signal; a clock generator for generating a clock signal; and a timing signal generator for generating a timing signal; and wherein the Local Oscillator signal of the master IC is the common Local Oscillator signal, the clock signal of the master IC is the common dock signal and the timing signal generated by the master IC is the common timing signal. Alternatively, these common signals may be provided by a separate "service chip" and distributed to all the configurable ICs: providing each IC with the capability to generate and distribute the common signals may provide for a relatively simplified system design, and may obviate the need for the separate service chip”), and wherein each chip is configured to synchronize respective transmitter clock dividers and receiver clock dividers to transition on a same edge as their respective common clock signals (paragraph [0053]: “The master IC 400 uses its own LO signal 491, clock signal 492 and timing signal 493 by closing switches 472, 479 and 475, and supplies its LO signal 483 and start sampling signal 484 by closing switch 473 and 474 respectively. The slave IC 400' uses the external LO signal (from the master IC 400) as input 481' and external start-sampling signal (from the master IC 400) as input 486' by closing switch 471' and 476' respectively, and prevents use of its own LO signal 491, clock signal 492 and timing signal 493 by disconnecting them by opening switches 472,479 and 475. Furthermore, the master IC 400 supplies its clock signal 487 as an output by closing switch 477, and slave IC 400' uses that clock signal (which is, considered from slave IC 400', an externally provided signal) as input 488' by closing switch 478'”).

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of De Jong and further in view of Steinlechner et al. (U.S. Patent 6693582B2), hereinafter “Steinlechner”.
In regards of claim 4 Jansen and De Jong teach the claimed invention as shown above for the claim 2. 
Neither Jansen nor De Jong teach each chip is operable to delay clock signal values by a selected sub-clock value to account for different transmitter/receiver routing on the respective chips. 
Steinlechner teaches each chip is operable to delay clock signal values by a selected sub-clock value to account for different transmitter/receiver routing on the respective chips (Steinlechner column 9, ln 16-23: “At an increment of the shifting of delta v less than or equal to 0.5 one obtains a sufficient resolution of the autocorrelation function for an interpolation of the maximum. On account of the periodicity of the autocorrelation function, the single-valuedness range of this code extends from v=0 to v max =N-1. As a function of the pulse frequency with which the individual chips are modulated onto the radar signal, one may assign a spatial extension to the "peak" of the autocorrelation function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the multi-chip MIMO radar system taught in combination by Jansen and De Jong each chip being operable to delay clock signal values by a selected sub-clock value to account for different transmitter/receiver routing on the respective chips as taught by Steinlechner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the multi-chip MIMO radar system taught in combination by Jansen and De Jong, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include each chip being operable to delay clock signal values by a selected sub-clock value to account for different transmitter/receiver routing on the respective chips as taught by Steinlechner with the predictable result to “ensure that the received signal is sampled during the same time interval by all radar ICs” as needed in Jansen (paragraph [0056]).

Claims 10-15, 17, 19 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of De Jong and further in view of Mckitterick et al. (U.S. Patent Application Publication 2016/0025844A1) hereinafter “Mckitterick”.
In regards of claim 10, teaches a method for synchronizing the chips of a multi-chip MIMO radar system (Jansen paragraph [0016]: “In embodiments each configurable IC further comprises a local oscillator input switch and a local oscillator output switch, a dock input switch and a dock output switch, and a timing signal input switch and a liming signal output switch, wherein the master IC is configured to output the common local oscillator signal. the common dock signal and the common timing signal, and wherein the one or more slave ICs are each configured to input the common local oscillator signal, the common dock signal and the common timing signal”), the method comprising: 
powering up each chip of a plurality of chips and starting local clocks of each chip; (paragraph [0053]: “The master IC 400 uses its own LO signal 491, clock signal 492 and timing signal 493 by closing switches 472,479 and 475, and supplies its LO signal 483 and start sampling signal 484 by closing switch 473 and 474 respectively. The slave IC 400' uses the external LO signal (from the master IC 400) as input 481' and external start-sampling signal (from the master IC 400) as input 486' by closing switch 471' and 476' respectively, and prevents use of its own LO signal 491, clock signal 492 and timing signal 493 by disconnecting them by opening switches 472, 479 and 475”); 
performing a first synchronization of the plurality of chips with respect to a reference clock signal received by each of the plurality of chips (paragraph [0053]: “The master IC 400 uses its own LO signal 491, clock signal 492 and timing signal 493 by closing switches 472,479 and 475, and supplies its LO signal 483 and start sampling signal 484 by closing switch 473 and 474 respectively. The slave IC 400' uses the external LO signal (from the master IC 400) as input 481' and external start-sampling signal (from the master IC 400) as input 486' by closing switch 471' and 476' respectively, and prevents use of its own LO signal 491, clock signal 492 and timing signal 493 by disconnecting them by opening switches 472, 479 and 475. Furthermore, the master IC 400 supplies its clock signal 487 as an output by closing switch 477, and slave IC 400' uses that clock signal (which is, considered from slave IC 400', an externally provided signal) as input 488' by closing switch 478'”); and 
Jansen does not teach intra synchronizing transmitters and receivers of each chip of the plurality of chips; 
performing a second synchronization of the plurality of chips, wherein the second synchronization comprises: transmitting, with a first chip of the plurality of chips, a scan of a selected duration comprising a selected quantity of codes of a selected pattern; 
receiving, with the plurality of chips, the radio signal that is the transmitted scan; 
correlating, with the plurality of chips, the received radio signal; 
using the correlation output of a second chip of the plurality of chips to determine an offset between the second chip and the first chip; and 
adjusting a clock signal of the second chip such that the offset between the first chip and the second chip is reduced to below a threshold value; 
wherein the second synchronization of the plurality of chips synchronizes the transmitters and receivers of the second chip to the transmitters and receivers of the second chip. 
De Jong teaches intra synchronizing transmitters and receivers of each chip of the plurality of chips (De Jong paragraph [0016]: “Each transmitter 10 comprises a controllable oscillator 100 and a transmitter antenna 102 with an input coupled to controllable oscillator 100. Controllable oscillators 100 of transmitters 10 may be digital oscillators operating under control of a common clock circuit (not shown), that is oscillators that determine successive time discrete digital oscillator signal values for a series of time points defined by the clock signal, and convert these values into an analog signal. The transmitter antennas of different transmitters 10 are arranged in a spatial array. Sweep synchronizing circuit 12 has a plurality of outputs coupled to control inputs of controllable oscillator 100 of the transmitters 10”; paragraph [0018]: "In operation, sweep synchronizing circuit 12 controls controllable oscillators 100 of transmitter 10 to perform the same frequency sweeps, at mutual time offsets relative to each other. Sweep synchronizing circuit 12 controls local oscillator 142 to perform a similar sweep. In an embodiment, the sweep of one of controllable oscillators 100 may be used for local oscillator 142”);
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for synchronizing the chips of a multi-chip MIMO radar system of Jansen the intra synchronizing transmitters and receivers of each chip of the plurality of chips as taught by De Jong since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for synchronizing the chips of a multi-chip MIMO radar system of Jansen, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the intra synchronizing transmitters and receivers of each chip of the plurality of chips as taught by De Jong with the predictable result to “ensure that the received signal is sampled during the same time interval by all radar ICs” as needed in Jansen (paragraph [0056]).
Neither Jansen nor De Jong teach performing a second synchronization of the plurality of chips, wherein the second synchronization comprises: transmitting, with a first chip of the plurality of chips, a scan of a selected duration comprising a selected quantity of codes of a selected pattern; 
receiving, with the plurality of chips, the radio signal that is the transmitted scan; 
correlating, with the plurality of chips, the received radio signal; 
using the correlation output of a second chip of the plurality of chips to determine an offset between the second chip and the first chip; and 
adjusting a clock signal of the second chip such that the offset between the first chip and the second chip is reduced to below a threshold value; 
wherein the second synchronization of the plurality of chips synchronizes the transmitters and receivers of the second chip to the transmitters and receivers of the second chip. 
Mckitterick teaches performing a second synchronization of the plurality of chips, wherein the second synchronization comprises: transmitting, with a first chip of the plurality of chips, a scan of a selected duration comprising a selected quantity of codes of a selected pattern (Mckitterick paragraph [0076]: “In some examples, radar 24 may also send a second timing offset to the other radar, as expressed as Equation 14 as described in FIG. 1. In this example, the clock offset between radar 24 and the other radar may be expressed as Equation 15 as described in FIG. 1. In some examples, the other radar may use the clock offset to synchronize the clock of the other radar with clock 42 of radar 24”; paragraph [0098]: “During each of the intervals, the phase shift is either zero or pi, which may result in the transmitted signal being multiplied by +1 or -1. The transmitting radar may know the phase bit pattern, and the transmitting radar may remove the local transmitted phase shifts from the signal formed by the mixing of the local signal and the received signal by multiplying the mixed signal by a +1 or a -1 for each of the regular intervals, which may leave only the phase shifts from the received signal”); 
receiving, with the plurality of chips, the radio signal that is the transmitted scan (paragraph [0076]: “In this manner, in some examples, when radar 24 transmits and the other radar system receives the timing offset that has been determined by signal processing unit 34, the other radar system may modify the clock offset of the other radar based on the determined timing offset of radar 24”); 
correlating, with the plurality of chips, the received radio signal (paragraph [0076]: “In this manner, in some examples, when radar 24 transmits and the other radar system receives the timing offset that has been determined by signal processing unit 34, the other radar system may modify the clock offset of the other radar based on the determined timing offset of radar 24”; paragraph [0110]: “The techniques of this disclosure may be implemented in a wide variety of devices or apparatuses configured for transmitting or receiving radar. The devices and apparatuses may, for example include integrated circuits (ICs) or sets of ICs (e.g., a chip set)”); 
using the correlation output of a second chip of the plurality of chips to determine an offset between the second chip and the first chip (paragraph [0076]: “In this manner, in some examples, when radar 24 transmits and the other radar system receives the timing offset that has been determined by signal processing unit 34, the other radar system may modify the clock offset of the other radar based on the determined timing offset of radar 24”); and 
adjusting a clock signal of the second chip such that the offset between the first chip and the second chip is reduced to below a threshold value (paragraph [0076]: “In some examples, the other radar may use the clock offset to synchronize the clock of the other radar with clock 42 of radar 24. In this way, the clock of the other radar may be synchronized with clock 42 of radar 24 to within 10 picoseconds”); 
wherein the second synchronization of the plurality of chips synchronizes the transmitters and receivers of the second chip to the transmitters and receivers of the second chip (paragraph [0008]: “The signal processing unit is configured to determine values of a plurality of parameters including a first timing offset based on the digital difference signal, receive a second timing offset of a second FMCW radar unit, determine a clock offset based on the first and second timing offsets, and synchronize the clock with a clock of the second FMCW radar unit based on the clock offset”; paragraph [0110]: “The techniques of this disclosure may be implemented in a wide variety of devices or apparatuses configured for transmitting or receiving radar. The devices and apparatuses may, for example include integrated circuits (ICs) or sets of ICs (e.g., a chip set)”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for synchronizing the chips of a multi-chip MIMO radar system taught in combination by Jansen and De Jong performing the second synchronization of the plurality of chips as taught by Mckitterick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for synchronizing the chips of a multi-chip MIMO radar system taught in combination by Jansen and De Jong, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include performing a second synchronization of the plurality of chips of Mckitterick with the predictable result of providing increased “level of internal redundancy, in case, for instance of failure or partial failure of one IC” as needed in Jansen (paragraph [0021]).

In regards of claim 11 Jansen, De Jong and Mckitterick teach the claimed invention as shown above for the claim 10. 
Jansen further teaches each chip of the plurality of chips comprises a local clock signal that is divided such that each transmitter and receiver of each respective chip receives a respective sample clock that is derived from their respective common clock signals (paragraph [0053]: “The master IC 400 uses its own LO signal 491, clock signal 492 and timing signal 493 by closing switches 472,479 and 475, and supplies its LO signal 463 and start sampling signal 484 by closing switch 473 and 474 respectively. The slave IC 400' uses the external LO signal (from the master IC 400) as input 481' and external start-sampling signal (from the master IC 400) as input 466' by closing switch 471' and 476' respectively, and prevents use of its own LO signal 491, clock signal 492 and timing signal 493 by disconnecting them by opening switches 472, 479 and 475. Furthermore, the master IC 400 supplies its clock signal 487 as an output by closing switch 477, and slave IC 400' uses that clock signal {which is, considered from slave IC 400', an externally provided signal) as input 488' by closing switch 478'”), and wherein intra synchronizing the transmitters and receivers of each chip comprises initiating a START signal on each chip that synchronizes all respective transmitter dividers and all receiver dividers to transition on a respective same edge of their respective clock signals, such that the transmitters and receivers of each respective chip are synchronized (paragraph [0053]: “The master IC 400 uses its own LO signal 491, clock signal 492 and timing signal 493 by closing switches 472,479 and 475, and supplies its LO signal 463 and start sampling signal 484 by closing switch 473 and 474 respectively. The slave IC 400' uses the external LO signal (from the master IC 400) as input 481' and external start-sampling signal (from the master IC 400) as input 466' by closing switch 471' and 476' respectively, and prevents use of its own LO signal 491, clock signal 492 and timing signal 493 by disconnecting them by opening switches 472, 479 and 475. Furthermore, the master IC 400 supplies its clock signal 487 as an output by closing switch 477, and slave IC 400' uses that clock signal {which is, considered from slave IC 400', an externally provided signal) as input 488' by closing switch 478'”). 

In regards of claim 12 Jansen, De Jong and Mckitterick teach the claimed invention as shown above for the claim 11.  
Neither Jansen nor De Jong teach each chip delays their respective clock signal values by a selected sub-clock value to account for different transmitter/receiver routing on the respective chips. 
Mckitterick teaches each chip delays their respective clock signal values by a selected sub-clock value to account for different transmitter/receiver routing on the respective chips (Mckitterick paragraph [0060]: “In the example of FIG. 2, radar 24 may be transmitting signal 38 to another radar system using the same frequency ramp parameters. Radar 24 may be at a distance from the other radar system, such that received signal 40 may have a time delay (e.g., "time-of-flight delay") when compared to transmitted signal 38”). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further include in the method for synchronizing the chips of a multi-chip MIMO radar system taught in combination by Jansen, De Jong and Mckitterick each chip delaying their respective clock signal values by a selected sub-clock value to account for different transmitter/receiver routing on the respective chips as taught by Mckitterick since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for synchronizing the chips of a multi-chip MIMO radar system taught in combination by Jansen, De Jong and Mckitterick, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include each chip delaying their respective clock signal values by a selected sub-clock value to account for different transmitter/receiver routing on the respective chips as taught by Mckitterick with the predictable result of providing increased “level of internal redundancy, in case, for instance of failure or partial failure of one IC” as needed in Jansen (paragraph [0021]).

In regards of claim 13 Jansen, De Jong and Mckitterick teach the claimed invention as shown above for the claim 10.  
Jansen further teaches the first chip is a MASTER chip and each of the other chips of the plurality of chips are SLAVE chips, such that the SLAVE chips synchronize their operations with respect to the MASTER chip (paragraph [0053]: “Furthermore one radar IC is programmed or allocated to act as the master IC operating in master mode, and the other ICs as slave ICs operating in slave mode, as described above: the master lC supplies its local oscillator signal to the slave radar ICs in the system”; paragraph [0068]: “conventionally the received signals on different radar ICs are not synchronized since they derive their clock signal from different references. By providing common clock signals- either from one of the ICs acting as a master IC, or form a separate service chip, this problem may be overcome”).

In regards of claim 14 Jansen, De Jong and Mckitterick teach the claimed invention as shown above for the claim 13.  
Jansen further teaches performing the first synchronization of the plurality of chips comprises transmitting, with a reference clock of the first chip, the reference clock signal, wherein the reference clock signal is used to synchronize timers of each SLAVE chip to a timer of the MASTER chip (paragraph [0056]: “To ensure that the received signal is sampled during the same time interval by all radar ICs a digital signal is generated by the master radar IC. This signal indicates the moment at which all radar ICs should start sampling, and optionally may include an indication of the duration of the sampling window or the number of samples required. At start-up the radar ICs are configured to either use the external start-sampling signal or the internal start-sampling signal. For this, again as listed above, master IC switch 476 is opened and switches 474 and 475 are closed. For the slave radar ICs switch 476' is closed and switches 474' and 475' are opened. The point in the system where the synchronization is performed may be any of: in the ADC itself, in the optional decimation stage or in the DSP. Performing this in the decimation stage or the DSP may provide or allow for better resilience against transient effects”).

In regards of claim 15 Jansen, De Jong and Mckitterick teach the claimed invention as shown above for the claim 13.  
Jansen further teaches performing the first synchronization of the plurality of chips comprising transmitting, with a reference clock of the radar system, the reference clock signal, wherein the reference clock signal is used to synchronize timers of each SLAVE chip to a timer of the MASTER chip (paragraph [0056]: “To ensure that the received signal is sampled during the same time interval by all radar ICs a digital signal is generated by the master radar IC. This signal indicates the moment at which all radar ICs should start sampling, and optionally may include an indication of the duration of the sampling window or the number of samples required. At start-up the radar ICs are configured to either use the external start-sampling signal or the internal start-sampling signal. For this, again as listed above, master IC switch 476 is opened and switches 474 and 475 are closed. For the slave radar ICs switch 476' is closed and switches 474' and 475' are opened. The point in the system where the synchronization is performed may be any of: in the ADC itself, in the optional decimation stage or in the DSP. Performing this in the decimation stage or the DSP may provide or allow for better resilience against transient effects”).

In regards of claim 17 Jansen, De Jong and Mckitterick teach the claimed invention as shown above for the claim 10.  
Jansen further teaches the duration of the transmitted scan is one pulse repetition interval (paragraph [0049]: “Typically the timing signal controls both the start and finish or the sampling window, for instance through a binary signal which is set high for the duration of the operating window, and low at other times; in other embodiments, the timing signal may be a pulsed signal which indicates the start or the sampling window, the duration of the sampling window or the number of samples required being preset or "hard-wired" into the device”).

In regards of claim 19 Jansen, De Jong and Mckitterick teach the claimed invention as shown above for the claim 10.  
Jansen further teaches a first portion of the plurality of chips are used for a first scan, and wherein a second portion of the plurality of chips are used for a second scan (paragraph [0021]: “In embodiments, a different measurement range is allocated to each of the configurable ICs. In other embodiments two configurable ICs may be allocated the same (or overlapping) measurement ranges. Accordingly, such embodiments may be able to provide a level of internal redundancy, in case, for instance of failure or partial failure of one IC, or to provide enhanced capability for internal error checking-for instance by two IC performing the same calculations and comparing results”).	

In regards of claim 20 Jansen, De Jong and Mckitterick teach the claimed invention as shown above for the claim 10.  
Jansen further teaches a first portion of the plurality of chips performs a first portion of post processing of received data, and wherein a second portion of the plurality of chips performs a second portion of the post processing of the received data (paragraph [0040]: “Once the measurement data has been divided into two or more parts, each IC only processes and stores a part of the measurement range. The parts that each radar IC does not process are sent via a high speed digital interface to the other radar ICs”; paragraph [0046]: “After the data exchange phase has been completed each IC processes its own data plus the data received from other radar ICs. This post-processing step may be carried out in various ways known to the skilled person familiar with the operation of a conventional radar IC having more than one receiver antennas”).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of De Jong further in view of Mckitterick and further in view of Murashov et al. (U.S. Patent Application Publication 2015/0373167A1), hereinafter “Murashov”.
In regards of claim 16 Jansen, De Jong and Mckitterick teach the claimed invention as shown above for the claim 10.
Jansen teaches the first synchronization of the plurality of chips synchronizes the plurality of chips (paragraph [0068]: “conventionally the received signals on different radar ICs are not synchronized since they derive their clock signal from different references. By providing common clock signals- either from one of the I Cs acting as a master IC, or form a separate service chip, this problem may be overcome”)
Neither Jansen nor De Jong and nor Mckitterick teach synchronization to within 10-100 ns.
Murashov teaches synchronization to within 10-100 ns (Murashov paragraph [0145]: “Typically these simultaneously occurring process branches are configured to complete within 400 ns-10 ns of each other, although it is also possible for this to be achieved in as little as 100 ns-5 ns and exact coincidence is also possible”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for synchronizing the chips of a multi-chip MIMO radar system taught in combination by Jansen, De Jong and Mckitterick the synchronization to within 10-100 ns as taught by Murashov since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for synchronizing the chips of a multi-chip MIMO radar system taught in combination by Jansen, De Jong and Mckitterick, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include synchronization to within 10-100 ns as taught by Murashov with the predictable result to “ensure that the received signal is sampled during the same time interval by all radar ICs” as needed in Jansen (paragraph [0056]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over Jansen in view of De Jong further in view of Mckitterick and further in view of Steinlechner.
In regards of claim 18 Jansen, De Jong and Mckitterick teach the claimed invention as shown above for the claim 10.
Neither Jansen nor De Jong and nor Mckitterick teach the second synchronization of the plurality of chips comprises the use of inter-range bin interpolation to compute a sub-chip misalignment between the first chip and every other chip of the plurality of chips, and wherein correcting the misalignment comprises removing a selected number of clock pulses such that subsequent scans are aligned to the desired degree of synchronization.
Steinlechner teaches the second synchronization of the plurality of chips comprises the use of inter-range bin interpolation to compute a sub-chip misalignment between the first chip and every other chip of the plurality of chips (Steinlechner column 9, lines 16-23: “At an increment of the shifting of delta v less than or equal to 0.5 one obtains a sufficient resolution of the autocorrelation function for an interpolation of the maximum. On account of the periodicity of the autocorrelation function, the single-valuedness range of this code extends from v=0 to v max =N-1. As a function of the pulse frequency with which the individual chips are modulated onto the radar signal, one may assign a spatial extension to the "peak" of the autocorrelation function”), and wherein correcting the misalignment comprises removing a selected number of clock pulses such that subsequent scans are aligned to the desired degree of synchronization (Steinlechner column 9, lines 16-23: “At an increment of the shifting of delta v less than or equal to 0.5 one obtains a sufficient resolution of the autocorrelation function for an interpolation of the maximum. On account of the periodicity of the autocorrelation function, the single-valuedness range of this code extends from v=0 to v max =N-1. As a function of the pulse frequency with which the individual chips are modulated onto the radar signal, one may assign a spatial extension to the "peak" of the autocorrelation function”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to include in the method for synchronizing the chips of a multi-chip MIMO radar system taught in combination by Jansen, De Jong and Mckitterick the second synchronization of the plurality of chips comprising the use of inter-range bin interpolation to compute a sub-chip misalignment between the first chip and every other chip of the plurality of chips as taught by Steinlechner since the claimed invention is merely a combination of old elements, and in the combination each element merely would have performed the same function as it did separately, and one of ordinary skill in the art would have recognized that the results of the combination were predictable. As in the method for synchronizing the chips of a multi-chip MIMO radar system taught in combination by Jansen, De Jong and Mckitterick, it is within the capabilities of one of ordinary skill in the art before the effective filing date of the claimed invention to include the second synchronization of the plurality of chips comprising the use of inter-range bin interpolation to compute a sub-chip misalignment between the first chip and every other chip of the plurality of chips as taught by Steinlechner with the predictable result to “ensure that the received signal is sampled during the same time interval by all radar ICs” as needed in Jansen (paragraph [0056]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Barak et al. (U.S. Patent Application Publication 2009/0184864A1) teaches an analog signal processing device for phased array antennas;
Fontana et al. (U.S. Patent Application Publication 2006/0039449A1) teaches an ultra-wideband receiver and transmitter;
Larrick, Jr. et al. (U.S. Patent 6026125A) teaches a waveform adaptive transmitter that conditions and/or modulates the phase, frequency, bandwidth, amplitude and/or attenuation of ultra-wideband (UWB) pulses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER L. SYRKIN whose telephone number is 571-270-7249. The examiner can normally be reached Mon-Fri 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vladimir Magloire can be reached on 571-270-5144. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ALEXANDER LVOVICH. SYRKIN/
Examiner
Art Unit 3648



/VLADIMIR MAGLOIRE/Supervisory Patent Examiner, Art Unit 3648